                USDSSDNY
                DOCUMENT
                ELECTRONICALLY FILED                   U.S. Department of Justice
                DOC#: _ _ _ _ _ __
                                                       United States Attorney
                DATE FILED: ra o2 0           l'<,     Southern District of New York


                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew's Pl aza
                                                       New York, New York I 0007


                                                       December 20, 2019

BYECF
The Honorable Kimba M. Wood
United States District Judge
500 Pearl Street                                                      MEMO ENDORSED
New York, New York 10007

       Re:     United States v. Bingqin Yang, 18 Cr. 799 (KMW)

Dear Judge Wood:

       The Government writes, with the consent of defense counsel , to request a 30-day
adjournment of the briefing schedule for any pretrial motions in the above-captioned case.
Defense motions are currently due on January 13, 2020, with the Government' s opposition due
by February 14, 2020. The reason for this request is that the Government is still in the process of
obtaining translations of certain recordings in this case, and the parties remain engaged in
discussions regarding potential pretrial dispositions of this matter.

                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                                     By: _/s/_ _ __ _ _ _ _ _ _ __
                                                         Alexandra Rothman
                                                         Assistant United States Attorney
                                                         (212) 637-2580
cc:     Defense counsel (by ECF)


                                                            ~ ~uec,-kJ, <Adjotl\rY\f\v\.J.-                          ~
                                                                                                                1'
                                                                                                                          0~~-k).
                                                              frc:..f,10\     lr101) 'htJ   C'\f\L   d.~I..L   b1        R. l:nt.A.<I~ 121
                                                              2020 . 7k Gov.e.rnrvJertB l'C--Jf~n.K..- i5                         o(L.<l..
                                                              l,( M~t2..h. IC:, 1 Z.020 . A,r'\1 tep/i~ of"'C-.                  o(~
                                                             bl    /Ylc:'ict., 21, 2020.                   .

                                                                           rt::;;:N
                                                                                  ~:Y. ~
                                                                                KIMBAM. WOOD                             12/ZD/19
                                                                                   U.S.DJ.
